I thoroughly agree with the conclusion herein that in as much as the child was already in custodia legis and subject to the orders of another tribunal (Juvenile Court of Caddo Parish) the First Judicial District Court was without jurisdiction. But I can not subscribe to the observation made in the opinion that, "Our recent decision in State ex rel. Simpson v. Salter, 163 So. 2d 31, is not in conflict with the views expressed herein." I think that in principle the two cases are indistinguishable.
In the Simpson case (from the decision therein I dissented), the fact that the mother withdrew her previously given consent for the adoption of the child did not *Page 392 
of itself divest the juvenile court of jurisdiction which, admittedly, it had already acquired and to which the mother had given recognition by filing in that tribunal an opposition to the adoption. And having acquired jurisdiction the juvenile court alone had the authority to determine any and all questions incidental to the adoption, including the one relating to the effect of the mother's withdrawal of her previously given consent. If this were not true the juvenile court would be completely subservient to the civil district court.